     Case: 1:19-cv-03711 Document #: 74 Filed: 12/09/19 Page 1 of 1 PageID #:326

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Stewart Abramson
                                         Plaintiff,
v.                                                         Case No.: 1:19−cv−03711
                                                           Honorable Sara L. Ellis
The Prossen Agency, LLC, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


      MINUTE entry before the Honorable Sara L. Ellis: Pursuant to notice of dismissal
Greg Sheppard is dismissed without prejudice [73]. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
